Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:The prior art of record does not disclose a method of servicing a metering pump, wherein the metering pump includes a drive housing, a drive shaft, a drive cylinder, a cover disposed around the drive cylinder, a pump section that includes a packing nut, a fluid cylinder, and a plunger, and set screws that fasten the drive cylinder to the fluid cylinder, the method comprising: moving the cover with respect to the drive cylinder to expose the packing nut; loosening the packing nut; removing the set screws from the drive cylinder; releasing the fluid cylinder from the drive cylinder; disengaging the plunger; and removing the pump section from the metering pump. The best prior art of record, Hawes (PGPub 2010/0325888) teaches “Maintenance of the pump 12, typically includes repacking of the packing 36 surrounding the plunger 35 and revalving of the inlet and outlet valves 41, 43. To allow repacking or revalving, the pump 12 is disassembled by removing the suction cover plate 22 and removing the plunger 35. The connector rod 27 and pony rod 33 can be stroked out to push the plunger 35 out the opening 53 (FIG. 3) previously closed by cover plate 22.” (para. 19). The prior art does not disclose nor render obvious these limitations of the claimed process and the claims are thus deemed allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Ryan J. Walters/Primary Examiner, Art Unit 3726